DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “lower side pipe” recited in Claims 1 and 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210b, 210c. PLEASE NOTE: these two reference characters may not be the only signs missing from the drawings Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210b, 210c. PLEASE NOTE: these two reference characters may not be the only signs missing from the specification. A thorough proofreading of both the drawings and specification is recommended. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 6 recite a “lower side pipe” which renders the claims indefinite. This element is not shown in the figures and only briefly mentioned in the description. It appears that the lower side pipe is intended to comprise the upper inner pipe and the lower inner pipe (such as elements 210b and 210c) but this is unclear from the specification and figures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dan in US Publication 200/0051074 in view of Schultes et al. in US Patent 4433699.
Regarding Claim 6, Dan teaches a parasol comprising: a single pole (14); a sheet (20) that is foldable and has a top view shape of a polygon when in an open state; a handle operation unit (16) coupled to the pole; an upper arm (26) coupled to the pole and supporting the sheet from an upper side; a lower arm (22) having one end attached to the handle operation unit and supporting the sheet from a lower side; a support cylinder (42) provided at a center of the sheet on a lower side of the sheet; a plurality of ribs (440 extending radially and oscillatably supported by an upper end part of the support cylinder; struts (52/54) having an end in its length direction that oscillatably support an intermediate portion of the lower arm in the length direction and an intermediate portion of the ribs in the length direction; a ring member (50) provided at a lower end of the support cylinder, and a string member (60) that has one end part coupled to the ring member and another end part coupled to the handle operation unit via the inside of the support cylinder and the inside of the lower arm; wherein the sheet is opened and closed by moving the ring member coupled to the string member upward and downward by performing a winding operation of the string member with the handle operation unit, wherein the handle operation unit has a first side surface (on the right in Fig. 4), a second side surface (on the right in Fig. 4) on the opposite side of the first side surface, a lever portion (92) provided on the first side surface, a lock portion (76) provided on the second side surface for fixing the position of the handle operation unit, and a grip portion (72) interposed between the first side surface and the second side surface, wherein the grip portion is provided on the side of the sheet. 
Dan is silent on the details of the pole. Schultes teaches a parasol including a single pole of a tension-rod-type for exerting force between a ceiling (A) surface and a floor surface (B) of a building wherein the pole is divided into at least an outer pipe (1a), a ceiling pipe (7/9) attached to the upper side of the outer pipe, and a lower side pipe (1b) attached to the lower side of the outer pipe, wherein the length of the pole in the vertical direction is adjustable while the position of the sheet is maintained at a height within a certain range from the floor surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dan by using a tension type pole as taught by Schultes in order to allow the user to provide shade at the ends of a building.
Regarding Claim 8, Dan, as modified, will inherently teach that the pole is located at a vertex of one of the corners of the polygon (as the lower arm forms one rib of the canopy). 
Regarding Claim 9, Dan, as modified, teaches (see Schultes) upper (9) and lower (4) pads that press against the ceiling surface and the floor surface at the upper and lower ends of the pole, wherein the upper arm and the handle operation unit are coupled to slide between the upper pad and the lower pad in the vertical direction of the pole. 
Regarding Claim 12, Dan, as modified, teaches that the winding operation is an operation of rotating the lever portion while gripping the grip portion, wherein the sheet is opened by rotating the lever portion in a forward direction, wherein the sheet is closed by rotating the lever portion in a direction opposite to the forward direction. 
Regarding Claim 13, Dan, as modified, teaches that (see Schultes) the length of the pole in the vertical direction is adjustable by pulling out one of the ceiling pipe or the lower side pipe from the outer pipe in a state where the other is accommodated in the outer pipe (by pulling the lower side pipe 1b, the length is adjusted). 
Regarding Claim 14, Dan, as modified, teaches (see Schultes) that when the length of the pole in the vertical direction does not satisfy the predetermined length in a case where the other pipe is pulled out from the outer pipe while the one pipe is in a state accommodated in the outer pipe, the length of the pole in the vertical direction can be adjusted to satisfy the predetermined length by pulling out the one pipe from the outer pipe (if the length with 7 is pulled out is not sufficient, the user can pull out 1b). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dan, as modified, as applied to claim 6 above, and further in view of Schultes. Dan, as modified, fails to teach the location of the pole on the midpoint of the polygon. Schultes teaches (see Fig 2) that the pole is located at a midpoint of one side of the polygon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dan, as modified, by using a canopy shape as taught by Schultes in order to provide the most efficient shading area on one side of the pole.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dan, as modified, as applied to claim 6 above, and further in view of Kanter et al. in US Patent 5339847. Dan, as modified, is silent on the use of a square canopy. Kanter teaches a parasol with a canopy (12) in the shape of a polygon, wherein the polygon is a square (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dan, as modified, by using a square canopy as taught by Kanter in order to provide the appropriate shading area.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin, Huckvale, Tung, and Xu teach parasols. Whittemore, Lunau et al., and Elias teach tension rods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636